Citation Nr: 9913183	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether there was clear and unmistakable error in an April 
1970 decision that denied service connection for a stomach 
ulcer on a secondary basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

The April 1970 decision that denied service connection for a 
stomach ulcer on a secondary basis was supported by the 
evidence then of record. 


CONCLUSION OF LAW

The April 1970 decision that denied service connection for a 
stomach ulcer on a secondary basis was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1998); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim clear and unmistakable error 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of clear and unmistakable error. Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).

The veteran and his representative presented the following 
contentions:  the RO failed to properly develop the issue of 
entitlement to service connection for a duodenal ulcer on a 
secondary basis; the RO failed to advise the veteran 
completely, and to notify him that the secondary claim was 
denied; and the RO improperly gave greater weight to a 
September 1968 VA advisory opinion, which concluded that 
there was no known evidence between this veteran's service-
connected arthritis and his gastrointestinal disabilities.  
The representative maintains that the RO decision was in 
error because it was "common knowledge" in 1968, and 
doctors knew for decades, that aspirin caused irritation of 
the stomach and gastrointestinal tract, and that prolonged 
use could cause ulcers.  The representative requested that VA 
disregard the September 1968 VA advisory opinion with respect 
to he clear and unmistakable error claim.

Initially, the Board notes that the RO notified the appellant 
by letter in April 1970 of the RO's decision.  Furthermore, 
the RO informed the veteran of his right to appeal.  The 
veteran, however, did not file a notice of disagreement in 
response to this decision.  As a notice of disagreement was 
not received within the appeal period, the April 1970 
decision is final pursuant to 38 U.S.C.A. § 7105(c), and 
therefore, subject to collateral attack under the theory of 
clear and unmistakable error.  Cf. Best v. Brown, 10 Vet. 
App. 322 (1997) (veteran's claim of clear and unmistakable 
error dismissed because rating decision was not final).  A 
decision of a duly-constituted rating agency or other agency 
of original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998). 

The evidence of record at the time of the April 1970 decision 
included service medical records; a February 1947 VA 
examination report; a VAMC Hospital report from May to June 
1968; VAMC hospital report from September 1962 for a gastric 
resection; VA medical records dated in January to February 
1998, a June 1968 VA doctor's progress note; an August 1968 
note from the appellant's private physician, Dr. Hansen with 
certificate; a September 1998 letter from his wife; and a 
September 1968 VA advisory opinion.

The service medical records showed that the veteran developed 
chronic rheumatoid arthritis for which the RO subsequently 
granted service connection.  These records are negative for 
any evidence of an ulcer disorder.

The February 1947 VA examination revealed that the veteran's 
digestive system was normal.

The VAMC hospital discharge report from August to September 
1962 showed a diagnosis of post-bulbar duodenal ulcer, and 
note that the veteran underwent a subtotal Billroth II, 
gastric resection.

A VAMC discharge report from January to February 1968 
revealed a diagnosis of a duodenal ulcer.   

A VAMC Hospital report from May to June 1968 revealed a 
diagnosis of a hemorrhagic gastritis secondary to aspirin, 
rule out hemorrhage from gastric telanegctasia. 

In August 1968, John Hansen, Jr., M.D., the veteran's private 
physician, submitted a letter to the RO in which he diagnosed 
the veteran with hemorrhagic gastritis probably secondary to 
aspirin intake.  

In a September 1968 VA advisory opinion a VA examiner, 
following a review of the appellant's claims folder, found 
that there was no known evidence that this veteran's 
gastrointestinal disabilities were related to treatment for 
his service-connected arthritis.  

Based on its review of the evidence and the conclusions of 
the rating board, which in April 1970 included the September 
1968 VA medical opinion, the Board finds that the April 1970 
decision denying service connection for a stomach ulcer on a 
secondary basis was adequately supported by the evidence then 
of record and was not clearly and unmistakably erroneous.  In 
this regard, the VA examiner's opinion was based on a review 
of the evidence and the examiner being a trained physician 
was competent to offer an opinion based on his knowledge and 
expertise as a medical doctor.  Thus, in light of this 
opinion and because the RO's decision was "within the realm 
of reason," the Board finds that there was a rational basis 
for the decision made.  The decision, therefore, was not 
clearly and unmistakably erroneous.

With respect to the contentions presented, the veteran claims 
that the RO failed to properly develop the issue of 
entitlement to service connection for a duodenal ulcer on a 
secondary basis, to include notifying him that the secondary 
claim was denied.  The Board notes, however, that a mere 
failure to assist cannot be deemed "clear and unmistakable 
error."  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, while admittedly delayed, the RO did notify the 
veteran in April 1970 of its denial with respect to the 
secondary service connection claim, and informed him of his 
right to appeal.  As noted above, the veteran failed to file 
a notice of disagreement and the decision became final.  See 
38 U.S.C.A. § 7105(c).   

The veteran further contends that the RO improperly gave 
greater weight to the September 1968 VA advisory opinion, 
which concluded that there was no known relationship between 
the veteran's service-connected arthritis and his duodenal 
ulcer.  The Board must point out that, no matter how 
compelling, a simple disagreement with the way that the RO 
weighed or evaluated the facts, cannot form the basis of a 
clear and unmistakable error claim.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).

Moreover, the Board rejects the representative's contention 
that the September 1968 VA examiner was in error because it 
was "common knowledge" in 1968, and for decades prior 
thereto, that aspirin irritated the stomach and 
gastrointestinal tract, and that prolonged use could cause 
ulcers.  It is, however, axiomatic that "could cause" does 
not equate to "will cause."  Thus, the clinical evidence 
before the RO in April 1970 was contradictory as to whether 
this veteran's use of aspirin did cause his development of a 
gastrointestinal disorder.  Secondly, even if aspirin use 
always led to the development of gastrointestinal disorders, 
the United States Court of Appeals for Veterans Claims has 
articulated that in such a case the examiner would be at 
fault for misstating the science.  Fault would not lie with 
the RO for relying on evidence from a provider who was 
competent to enter a medical opinion.  Henry v. Derwinski, 2 
Vet. App. 88, 90 (1992).  To reiterate, a simple disagreement 
with the way that the RO weighed or evaluated the facts, 
cannot form the basis of a clear and unmistakable error 
claim.  Eddy.  Hence, given that there was at least some 
competent medical evidence before the RO in April 1970 
showing that the veteran's ulcer was not due to aspirin the 
Board finds that the RO's decision was adequately supported 
by the evidence then of record and was not clearly and 
unmistakably erroneous. 

The veteran has not contended that the correct facts were not 
before the RO at the time of its April 1970 decision.  
Rather, he asserts that the RO did not consider sound medical 
principles and did not consider the reasonable doubt 
doctrine.  Accordingly, the assertions, including the 
allegation that the rating board did not consider sound 
medical principles, are no more than expressions of 
disagreement with how the RO evaluated the facts before it in 
April 1970 and do not rise to the stringent definition of 
clear and unmistakable error.  See Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

ORDER

The April 1970 decision which denied service connection for a 
stomach ulcer was not clearly and unmistakably erroneous.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


